          Case 1:19-cv-01921-TFH Document 18 Filed 03/09/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
  KASSEM HEJEIJ,                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
          v.                                        )
                                                    ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                          )
                                                    )
                  Defendants.                       )
                                                    )
                                                    )

                        NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants respectfully submit this Notice to inform the Court of a non-precedential

judgment recently issued by the United States Court of Appeals for the District of Columbia

Circuit. In Joumaa v. Mnuchin, No. 19-5166 (D.C. Cir. March 3, 2020), the court held that the

Office of Foreign Assets Control (“OFAC”) reasonably denied the plaintiff’s petition for

removal from the List of Specially Designated Nationals and Blocked Persons. Judgment, Doc.

No. 1831373, at 1-2. Rejecting the plaintiff’s arguments that OFAC’s decision was arbitrary and

capricious and in excess of its statutory authority, the court concluded that OFAC (1) properly

relied on the plaintiff’s lack of credibility; (2) was not required to link each piece of evidence to

the basis for designation; and (3) reasonably considered the plaintiff’s past illicit conduct. Id. at

2. Additionally, the D.C. Circuit determined that “while it is not at all clear that Joumaa—a non-

U.S. citizen with no established connections to the United States—is entitled to Fifth

Amendment protection, he has received all the process he would have been due if he were.” Id.

(citing Nat’l Council of Resistance of Iran v. Dep’t of State, 373 F.3d 152 (D.C. Cir. 2004)).

Specifically, OFAC’s “disclosures adequately explain [its] reasons for denying Joumaa’s
          Case 1:19-cv-01921-TFH Document 18 Filed 03/09/20 Page 2 of 2



petition,” and “OFAC . . . gave Joumaa adequate opportunities to contest the allegations against

him.” Id. at 2-3.

       Defendants respectfully submit that the judgment is relevant to the arguments presented

in the parties’ pending cross-motions for summary judgment. For instance, Joumaa confirms

that Plaintiff’s claim under 5 U.S.C. § 706(2) requires the Court to consider whether the record

as a whole—not discrete pieces of evidence—adequately supports OFAC’s decision. The

judgment is also relevant insofar as Plaintiff, as a foreign national with no connection to the

United States, attempts to assert constitutional rights. A copy of the judgment is attached hereto.

       Dated March 9, 2020                            Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      DIANE KELLEHER
                                                      Assistant Branch Director

                                                      /s/Stuart J. Robinson
                                                      STUART J. ROBINSON
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      450 Golden Gate Ave.
                                                      San Francisco, CA 94102
                                                      Tel: (415) 436-6635
                                                      Fax: (415) 436-6632
                                                      Email: stuart.j.robinson@usdoj.gov
                                                      Cal. Bar No. 267183

                                                      Counsel for Defendants




                                                 2
